Citation Nr: 0814951	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  00-12 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a January 28, 1976 RO letter, denying service 
connection for bronchial asthma, may be reversed or amended 
on the basis of clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied an 
effective date earlier than August 1, 1990, for service 
connection for bronchial asthma.  In July 2001, the Board 
remanded the case to the RO for additional action.

A January 2003 RO rating decision determined there was no 
clear and unmistakable error in the January 28, 1976, RO 
letter, denying service connection for bronchial asthma.  The 
veteran was notified of this determination and appealed.

In June 2003, the Board determined that the criteria for 
granting service connection for bronchial asthma as of May 
17, 1988, were met, and that the claim that the January 28, 
1976, RO letter contained clear and unmistakable error in 
denying service connection for bronchial asthma lacked legal 
merit.  

The veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2006 memorandum decision, the Court vacated the 
Board's June 2003 decision to the extent that it found that 
the January 1976 RO decision could not be challenged on the 
basis of clear and unmistakable error because it was 
impossible to determine exactly what was of record in January 
1976 because the claims folder had been rebuilt.  That matter 
was remanded for readjudication consistent with the October 
2006 order.  

In an October 2007 statement, the veteran indicated that he 
no longer wished to be represented by his private 
representative, and instead wished to appoint Disabled 
American Veterans as his representative.  The most recent 
Power of Attorney (POA) (VA Form 21-22) of record, dated in 
October 2007, shows Disabled American Veterans as the 
veteran's designated representative.


FINDINGS OF FACT

1.  In an October 26, 1998, decision, the Board determined 
that a January 28, 1976, RO letter that denied service 
connection for bronchial asthma was final.

2.  To date, the veteran has not alleged that the October 26, 
1998, Board decision contains clear and unmistakable error.


CONCLUSION OF LAW

The January 28, 1976, RO letter that denied service 
connection for bronchial asthma is not subject to a claim of 
clear and unmistakable error as a matter of law.  38 U.S.C.A. 
§§ 5109A, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board denies the veteran's claim that 
the January 28, 1976, RO rating action denying service 
connection for bronchial asthma contains clear and 
unmistakable error.  Because the application of the law to 
the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

The record shows that the veteran's original claims folder is 
missing and that his folder was rebuilt in approximately 
1992.  In the October 2006 memorandum decision, the Court, 
citing its decision in Marciniak v. Brown, 10 Vet. App. 198 
(1997), noted that a September 1998 RO letter indicates that 
the veteran was notified in a RO letter dated on January 28, 
1976, that service connection was denied for bronchial 
asthma.  In an October 26, 1998, decision, the Board 
determined that the January 28, 1976, RO rating action was 
final, but that new and material evidence had been submitted 
to reopen the claim.  In the October 26, 1998, decision the 
Board found that service connection was warranted for 
bronchial asthma.  

In a June 24, 2003, decision, the Board concluded that 
entitlement to an effective date of May 17, 1988, was 
warranted for the grant of service connection but that the 
January 28, 1976, RO rating action did not contain clear and 
unmistakable error.  In reaching this determination, the 
Board explained, "[i]nasmuch as it is impossible to 
determine exactly what was in the record before the RO in 
January 1976," clear and unmistakable error could not be 
found to exist because a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

To date, the veteran has not alleged that the October 26, 
1998, Board decision that determined that the January 28, 
1976, RO rating action denying service connection for 
bronchial asthma was final contained clear and unmistakable 
error to the extent that the Board found that the January 28, 
1976, rating action was final.  

The RO's final, unappealed January 28, 1976, RO rating action 
was subsumed by the October 26, 1998, Board decision that 
reopened and considered the merits of the veteran's claim.  
See Donovan v.  West, 158 F.3d 1377, 1381-82 (Fed. Cir. 
1998); Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) 
(regarding delayed subsuming).  Thus, as a matter of law, the 
January 28, 1976, rating action may not be challenged on the 
basis of clear and unmistakable error.  Id.  Further, 
although he is free to do so, to date the veteran has not 
alleged that the October 26, 1998, Board decision contained 
clear and unmistakable error in finding that the January 28, 
1976, rating action was final.  As such, the appeal must be 
denied.


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


